DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
FIG. 1: Although the specification discloses a “display device 24 for displaying ultrasound images and/or US scanner settings” [Page 8, Line 21], this figure does not include the label 24.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both a US scanner and a display device.
FIG. 1: This figure includes two labels 14. The examiner believes that the label pointing toward the device containing the graphical user interface is intended to correspond to the display device 24 (see [Page 8, Line 21] of the instant specification). Therefore, the examiner recommends updating the drawing accordingly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2-7 and 14-20 are objected to because of the following informalities:  
	Regarding claim 1, this claim recites “input the live images to the patient-tuned trained NN”, however, this is the first indication of the acronym NN, therefore the term should be spelled out. The examiner notes that this acronym corresponds to a neural network, however, the first use of neural network within the claim does not set forth that the term is to be abbreviated with (NN). The examiner recommends including the abbreviation (NN) in the limitation “tune a trained neural network for the patient using the labeled preoperative images to generate a patient-tuned trained neural network”.
	Regarding claims 2-7 and 14-20, these claims depend on claims 1 and 13, respectively. Accordingly, the preambles of claims 1 and 13 are directed to a “system” and the preambles of the corresponding dependent claims are directed to a “device”. The examiner recommends updating the dependent claims to recite a “system” rather than a “device” to maintain the naming convention established in the independent claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (regards as the invention.
Regarding claims 1, 8 and 13, the claims recite “control the US scanner and the US probe to acquire a series of preoperative images of a tumor and surrounding blood vessels in a region of interest (ROI) of a patient” and “by controlling the US scanner and the US probe to acquire live images of the tumor and the surrounding blood vessels in the ROI of the patient” seems to encompass a scenario in which the US system is programmed to automatically acquire a series of tumor images. The examiner respectfully asserts that this series of tumor images can usually only be achieved by an operator using the US system, and not necessarily by the system itself. The examiner recommends clarifying whether the acquisition of the series of tumor images is performed automatically by the US system or by the operator locating the tumor in an image and operating the US probe accordingly. This reasoning also applies, mutatis mutandis, to claims 8 and 13.
Furthermore, claim 1 recites that “preoperative images are labeled”, however it is not clear if this labeling is performed automatically by GUI of the system or of the labeling requires manual input by an operator examining the images. A scenario where the images are automatically labeled and merely shown via a GUI for confirmation would fall into the scope of the claims, however, such a scenario is not supported by the description. Likewise, this interpretation also applies to claims 8 and 14 and the analogous expressions “live US images are labeled” and “MR image is labeled in the dependent claims 4, 5, 9, 10, 14, 15 and 18.
Regarding claims 1, 9 and 14, the claims recite “input the live images to the patient-tuned trained NN to output live contours of the tumor and the surrounding blood vessel”. The examiner respectfully asserts that it is not clear how the system, which is only trained on pre-operative images, could be capable of outputting “live” contours which must consider phenomena such as organ deformations that occur during the procedure/operation. Additionally, in the context of the claim it is not clear whether this “live” imaging actually refers to the intraoperative imaging or pre-operative images. 
Regarding claim 2, the claim recites “control the display device to display the 2D live images with the live contours superimposed and with contours from a spatially registered preoperative magnetic resonance image superimposed”. However, there is insufficient antecedent basis for the “the 2D live images” and “preoperative magnetic resonance image” within the claim. The examiner recommends clarifying whether or not these 2D live images correspond to live ultrasound images obtained by the live imaging performed by the US scanner and updating claim language (i.e. in independent claim 1) accordingly. Furthermore, the examiner recommends clarifying whether the preoperative images in claim 1, are intended to correspond to preoperative magnetic resonance images and updating the claim language accordingly. 
Regarding claim 3, the claim recites “train a NN with imaging data of similar ROIs of different patient to generate the trained neural network”. However, it is unclear whether a different patient (i.e. one patient’s imaging data) or different patients imaging data (i.e. patient imaging data from multiple patients) is/are used to train the neural network (NN). The examiner recommends clarifying whether training of the NN is performed with one patient’s imaging data or imaging data from multiple patients.
Regarding claims 5 and 18, the claims recite “provide the GUI via which the acquired MR image is labeled with contours of the tumor and the surrounding blood vessels” and to “update tune the patient-tuned trained neural network”. These claims appear to imply that the MR images are somehow used to perform this updated tuning of the patient-tuned trained neural network, however the claims do not contain any features that make use of the labeled MR images. Thus, the desired scope of protection is unclear. The examiner recommends clarifying what the labeled MR images are used by the system.
Regarding dependent claims 4, 6-7, 10-12, 14-17, 19-20, due to their dependence on claims 1, 8, and 13, respectively, these claims inherit the rejection under 35 U.S.C. 112(b). Additionally, these claims do not remedy the issues associated with their corresponding independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kateb et al. US 20160035093 A1 “Kateb”.
Regarding claims 1, 8 and 13, Kateb teaches “An ultrasound (US) system, comprising: a US scanner and an US probe operatively connected to the US scanner; and at least one electronic processor programmed to:” (Claims 1 and 13) (“The system can comprise a Multimodality Brain Mapping System (MBMS) (e.g. obtaining IR, UV, MRI, CT, Ultrasound, or other images, and/or molecular data, cellular data, genomic data, and patient medical data” [0011]. Thus, since the MBMS system obtains ultrasound images, the MBMS system constitutes an ultrasound (US) system. In order for the MBMS system to obtain ultrasound images, the MBMS system must contain a US scanner and a US probe operatively connected to the US scanner. Thus, the US system comprises a US scanner and a US probe. Additionally, Kateb discloses “One or more of the processors can comprise one or more multi-modality image processors that register at least two of the first images obtained from biopsy, Infrared Imaging, Ultraviolet Imaging, Diffusion Tensor Imaging (DTI), Computed Tomography (CT), Magnetic Resonance Imaging (MRI), Brain Mapping Ultrasound, Generic DNA sequencing, optical imaging, and Functional MRI (FMRI), to form a registered image” [0012]. Therefore, the MBMS system includes at least one electronic processor.);
“A non-transitory storage medium storing instructions readable and executable by a processor in operative communication with an ultrasound (US) system and a display device to perform a live brain imaging method, the method comprising” (Claim 8) (“In one embodiment, instructions implementing the operating system 508, the computer program 510, and the compiler 512 are tangibly embodied in a non-transitory computer-readable medium, e.g. data storage device 520, which could include one or more fixed or removable data storage devices, such as a zip drive, floppy disc drive 524, hard drive, CD-ROM drive, tape drive, etc. Further, the operating system 508 and the computer program 510 are comprised of computer program 510 instructions which when accessed, read and executed by the computer 02, cause the computer 502 to perform the steps necessary to implement and/or use the present invention […]” [0125]. Therefore, Kateb includes a non-transitory storage medium (i.e. non-transitory computer-readable medium) storing instructions readable and executable by a processor to perform a live brain imaging method. 
Furthermore, regarding a display device, Kateb discloses “Output/results may be presented on the display 522 or provided to another device for presentation or further processing or action” [0119]. Thus, the system includes a display device.);
“control the US scanner and the US probe to acquire a series of preoperative images of a tumor and surrounding blood vessels in a region of interest (ROI) of a patient” (Claim 1); “controlling the US system to acquire two-dimensional (2D) live brain images” (Claim 8) “control the US scanner and the US probe to acquire two-dimensional (2D) live images of a region of interest (ROI)” (Claim 13) (“FIG. 1A illustrates capturing one or more pre-operative images (e.g. multi-modality imaging 100) of tissue (e.g., the brain in a patient 102 using one or more imaging systems 104. The imaging system(s) 104 can include one or more of the following: […] Brain Mapping Ultrasound to obtain a Brain Mapping Ultrasound image 106e” [0032]; “The imaging system can be enhanced by auto-delineating tumor enhanced resection margins using a semi-supervised learning method/system” [0030] and “FIG. 1B represents capturing one or more intra-operation images of the tissue 108 (e.g., the brain, e.g. the same tissue as imaged in FIG. 1A, or different tissue as compared to the tissue imaged in FIG. 1A) including a diseased/abnormal region 110 (e.g. a cancerous tumor) using one or more imaging systems/cameras 112” [0033]. Thus, since the intra-operation images (i.e. of FIG. 1B) of the tissue contain diseased/abnormal regions 110 (i.e. a cancerous tumor) are obtained from the same tissue as the pre-operative images of FIG. 1A, and the pre-operative images are of a tumor. Additionally, the brain inherently contains blood vessels, thus the pre-operative images include a tumor and surrounding blood vessels in a region of interest of a patient. 
Furthermore, regarding blood vessels, Kateb discloses “In one or more embodiments, blood artifacts, tissues, and blood vessels might interfere with the temperature profile observed from the intraoperative imaging system of the abnormal tissue. One or more embodiments estimate that this should not be a significant problem because similar artifacts are present in the training set as well and as such, the learning based classifier is trained to ignore them” [0114]. In order for the learning based classifier to ignore blood vessels in the training data, the learning based classifier must have identified the blood vessel within the image obtained by the system. Therefore, since one or more pre-operative images are obtained by the imaging system, the imaging system includes a brain mapping ultrasound system (i.e. containing a US scanner and US probe), and the imaging system is used to auto-delineate tumors within the imaged tissue, the US scanner and the US probe must have been controlled to acquire a series of preoperative images of a tumor and surrounding blood vessels in a region of interest (ROI) of a patient.
Furthermore, regarding the US system acquiring two-dimensional (2D) live brain images, Kateb discloses “First, the system can integrate several different image modalities including visible light, Infrared (IR), Ultraviolet (UV), and Magnetic Resonance Imaging (MRI) scans (preoperative as well as intra-operative), […] in order to show a single 2D view of the surgical field combining the information from the multiple sources” [0054] and “The one or more viewable indicators can be generated in real time or dynamically (e.g. in less than 5 picoseconds) as the image is formed/captured” [0143]. As shown in FIG. 1A, the pre-operative images acquired include brain mapping ultrasound (i.e. ultrasound images). Therefore, the US system (i.e. MBMS system) acquires two-dimensional (2D) live brain images of a region of interest (ROI).);
“provide a graphical user interface (GUI) via which the acquired preoperative images are labeled with contours of the tumor and the surrounding blood vessels in the ROI” (Claim 1) (“The image may be provided through a graphical user interface (GUI) module 518” [0119] and “Second, the system’s view or display can include suggestive contours of the remaining tumor tissue, as computed by a tumor auto-delineation engine. An operator or observer (e.g. neurosurgeon) can see these contours in real time, as an overlay on the IR and visual images” [0055]. Therefore, a graphical user interface (GUI) is provided via which the acquired preoperative images are labeled with contours of the tumor and the surrounding vessels in the ROI.);
“tune a trained neural network for the patient using the labeled preoperative images to generate a patient-tuned trained neural network” (Claim 1) and “apply(ing) a neural network to the 2D live brain images to generate live contours of a tumor and surrounding blood vessels imaged in the 2D live brain images” (Claims 8 and 13) (“Active contour is a framework for delineating a spatially-coherent object outline from a noisy 2D image” [0094] and “A variety of recent image segmentation methods [17, 18, 19, 20, 21] can also be used. Recent techniques for tumor localization include use Hidden-Markov model and mixture models. […] Through feed-forward type neural nets [22, 23] and Hopfield attractor neural networks, [24] the image segments, delivered by the image segmentation methods above, can be classified as belonging to either tumor or normal tissue. The neural networks can be trained against the fully annotated and refined (through biopsies) “reference” database” [0096] and “Block 700 represents obtaining training data from first data or one or more first images of tissue, wherein one or more abnormal regions and one or more normal regions (of a patient’s tissue or of one or more tissues) are identified. The training data can comprise human or AI delineations/classification of the abnormal regions in the one or more first images” [0139]. Therefore, since active contour segmentation is used to delineate object outlines from a noisy 2D image and a Hopfield attractor neural network can be used to classify tissue as belonging to either tumor or normal tissue, the method carried out by the system performs the step of applying a neural network to the 2D live brain images to generate live contours of a tumor and surrounding blood vessels imaged in the 2D live images. Additionally, since the neural networks can be trained against the fully annotated and refined “reference” database and the first data (i.e. the preoperative data) from the patient us used as training data, the method carried out by the system performs the step of tuning a trained neural network for the patient using the labeled preoperative images to generate a patient-tuned trained neural network.);
“perform live imaging by controlling the US scanner and US probe to acquire live images of the tumor and the surrounding blood vessels in the ROI of the patient (Claim 1); (“Block 702 represents receiving/capturing one or more second images of the tissue, the second images captured at a later time than the one or more first images/first data and/or using a using a different imaging technique/system 630 than was used to capture the one or more first images, and/or using a Multimodality Brain Mapping System (MBMS) comprising IR, UV and/or other imaging system or data acquisition system” [0140]. Therefore, since second images are obtained from the tissue using a MBMS (i.e. including Brain Mapping Ultrasound, see FIG. 1A), the method carried out by the system performs live imaging by controlling the US scanner and US probe to acquire live images of the tumor and the surrounding blood vessels in the ROI of the patient.);
“input the live images to the patient-trained NN to output live contours of the tumor and the surrounding blood vessels, control a display device to display the live images with the live contours superimposed” (Claim 1); “controlling the display device to present the 2D live brain images with the live contours superimposed” (Claim 8) and “control a display device to present the 2D live images with the live contours superimposed” (Claim 13) (“Abnormalities in the new images can be classified using the auto-delineation engine and machine learning trained during the training phase” [0090] and “Second, the system’s view or display can include suggestive contours of the remaining tumor tissue, as computed by a tumor auto-delineation engine. An operator or observer (e.g. neurosurgeon) can see these contours in real time, as an overlay on the IR and visual images” [0055] and “Block 814 represents forming the one of more indicators to indicate the one or more cells as abnormal if the one or more cells are in the abnormal image region […] The forming can comprise overlaying, integrating, or compositing the second image with indicators in the display of the imaging system” [0155]. Thus, in order for the observer to view the abnormalities in new images (i.e. second images) and view contours in real time, the method carried out by the system must have input the live images (i.e. second images) to the patient-trained NN to output live contours of the tumor and the surrounding blood vessels. Additionally, in order for operator or observer to see the contours in real time, the display device had to have been controlled to present the live images (i.e. 2D live brain images, 2D live images) with the live contours superimposed (i.e. overlaid).);
Regarding claims 2, 12 and 17, due to their dependence on claims 1, 8 and 13, respectively, these claims inherit the references disclosed therein. That being said, Kateb teaches “wherein the at least one electronic processor is further programmed to: control the display device to display the 2D live images with the live contours superimposed and with contours from a spatially registered preoperative magnetic resonance image superimposed” (Claim 2); “wherein the controlling of the display device comprises: controlling the display device to present the 2D live brain images with the live contours superimposed and also with superimposed reference contours obtained from a preoperative magnetic resonance image that is spatially registered with the 2D live brain images” (Claim 12); and “wherein the at least one electronic processor is further programmed to: control the display device to present the 2D live images with the live contours superimposed and also with superimposed reference contours obtained from a preoperative magnetic resonance image that is spatially registered with the 2D live images” (Claim 17) (“Second, the system’s view or display can include suggestive contours of the remaining tumor tissue, as computed by a tumor auto-delineation engine. An operator or observer (e.g. neurosurgeon) can see these contours in real time, as an overlay on the IR and visual images” [0055]. Therefore, the at least one electronic processor is further configured to control the display device to display the 2D live images with the live contours superimposed. 
Furthermore, Kateb discloses “One or more of the processors can comprise one or more multi-modality image processors that register at least two of the first images obtained from biopsy, Infrared Imaging, Ultraviolet Imaging, Diffusion Tensor Imaging (DTI), Computed Tomography (CT), Magnetic Resonance Imaging (MRI), Brain Mapping Ultrasound, Generic DNA sequencing, optical imaging, and Functional MRI (FMRI) to for a registered image. One or more of the processors can receive input that identifies or marks the one or more abnormal regions in the registered image” [0012] and “Block 412 represents co-registering the images represented in entire data set co-ordinates and the manually delineated MRI image projected in 2D, using a mutual information method” [0106] and “Block 414 represents receiving the co-registered data in the learning based classifier, wherein the learning based classifier uses the training data obtained in the training phase (e.g. FIG. 3) to auto-delineate abnormal regions in the co-registered data” [0107] and “the registering can achieve geometrical correspondence between the images, or geometric alignment/overlaying of the images to compare corresponding regions in each image volume/area” [0148]. Therefore, since the one or more processors register at least two of the first images, the first images being obtained with MRI and Brain Mapping Ultrasound and the registered image is provided to the learning based classifier to auto-delineate abnormal regions in the co-registered data, the at least one electronic processor is further programmed to control the display device to display the 2D live images with the live contours superimposed and with contours from a spatially registered preoperative (i.e. first images) magnetic resonance image superimposed.).
Regarding claims 3, 11 and 16, due to their dependence on claims 1, 8 and 13, these claims inherits the references disclosed therein. That being said, Kateb teaches “wherein the at least one electronic processor is further programmed to: prior to the tuning, train a NN with imaging data of similar ROIs of different patient to generate the trained neural network” (Claim 3), and “wherein the live brain imaging method further comprises: prior to controlling the US system to acquire the 2D live brain images, training the neural network used to generate the live contours using labeled ultrasound brain images of previous patients which are labeled with contours of the tumor and surrounding blood vessels” (Claim 11) and “wherein the at least one electronic processor is further programmed to: prior to controlling the US scanner and the US probe to acquire the 2D live images, train the neural network used to generate the live contours using labeled ultrasound images of previous patients which are labeled with contours of the tumor and surrounding blood vessels” (Claim 16) (“In one or more embodiments, the auto-delineation engine employs supervised learning method/system that operates as follows. The auto-delineation engine first learns incrementally from human or AI expert annotated Multimodality Intraoperative Brain Mapping […] and visual image pairs to distinguish tumor tissue (the training phase). Once trained to auto-delineation engine is applied to perform auto-delineation in real time (the operating phase)” [0071], “The system can further comprise a cloud and/or supercomputing/parallel computing system wherein the training data obtained from the one or more first images captured in the one or more first scopes is shared so that the machine learning learns from the training data to identify the one or more abnormalities in the second image of the different patient” [0014], “the first images obtained from […] Brain Mapping Ultrasound” [0012] and “Second, the system’s view of display can include suggestive contours of the remaining tumor tissue, as computed by a tumor auto-delineation engine” [0055]. 
In this case, the auto-delineation engine (i.e. processor) is trained to perform training using the first images (see [0011]), to distinguish tumor tissue and provide a contour or the tumor tissue (see [0055]). Furthermore, in the operating phase, the auto-delineation engine identifies abnormalities in the second image obtained from the different patient, therefore, the training phase is performed with imaging data obtained from a different patient than the imaging data used in the operating phase. Therefore, the neural network used to generate the live contours using labeled ultrasound images of previous patients (i.e. different patient, see [0014]) which are labeled with contours of the tumor and surrounding blood vessels, is trained prior to controlling the US system (i.e. containing the US scanner and US probe) to acquire the 2D live [brain] images (i.e. in the operating phase). Furthermore, since the auto-delineation engine employs supervised learning to perform training using the first images and performs the operating phase on second image of the different patient, and a neural network can be trained to classify tissue as belonging to either tumor or normal tissue (see [0096]), the at least one electronic processor is further programmed to prior to the tuning, train a NN with imaging data of similar ROIs of different patient to generate the trained neural network.).
Regarding claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Kateb teaches “wherein the at least one electronic processor is further programmed to: provide the GUI via which a selected one or more of the 2D live US images are labeled with contours of the tumor and the surrounding blood vessels in the ROI” (“The image may be provided through a graphical user interface (GUI) module 518” [0119] and “Second, the system’s view or display can include suggestive contours of the remaining tumor tissue, as computed by a tumor auto-delineation engine. An operator or observer (e.g. neurosurgeon) can see these contours in real time, as an overlay on the IR and visual images” [0055]. Thus, the GUI displays contours in real time. Furthermore, regarding 2D live US images, Kateb teaches “The imaging system(s) 112 can include one or more of the following: […] and brain ultrasound to obtain a brain ultrasound image 112e” [0033]. As shown in FIG. 1B, the brain ultrasound image 112e is a two-dimensional image. Therefore, a graphical user interface (GUI) provides a selected one or more of the 2D live US images which are labeled with contours of the tumor and the surrounding blood vessels in the ROI.); and
“update tune the patient-tuned trained neural network with the labeled 2D live US images” (“Block 700 represents obtaining training data from first data or one or more first images of tissue, wherein one or more abnormal regions and one or more normal regions (of a patient’s tissue or of one or more tissues) are identified. The training data can comprise human or AI delineations/classification of the abnormal regions in the one or more first images” [0139] and “the first images obtained from […] Brain Mapping Ultrasound” [0012]. Furthermore, as shown in FIG. 1D and 1E, the output of the improved machine learning 138 is provided to the trained support vector machine “to obtain more accurate results 130 for classification 126 of the tumor and non-tumor tissues during the operation mode 124” [0036]. Therefore, since the training is performed using the first data (i.e. obtained from Brain Mapping Ultrasound) and the output from the machine learning approach is fed into the trained support vector machine to achieve an improved machine learning technology for more accurate classification of diseased regions (i.e. in the intra-operative images 112a-112e) (see [0036]), the method carried out by the system performs the step of update tuning the patient-tuned trained neural network with the labeled 2D live US images.). 
Regarding claims 5 and 18, due to its dependence on claim 3 and 16, respectively, these claims inherit the references disclosed therein. That being said, Kateb teaches “wherein the at least one electronic processor is further programmed to: during the surgical procedure, control an MR imaging device to acquire an MR image of the ROI”; (Claim 5 and Claim 18) (“First, the system can integrate several different image modalities, including visible light, Infrared (IR), Ultraviolet (UV) and Magnetic Resonance Imaging (MRI) scans (pre-operative as well as intra-operative), and data sets including molecular and genomic/biopsy data (preoperative as well as intra-operative), if available, biopsy markers, and intra-operative ultrasound, in order to show a single 2D view of the surgical field combining the information from the multiple image sources” [0054]. Thus, since the system integrates several different imaging modalities including MRI scans (i.e. pre-operative and intra-operative), the at least one electronic processor must have been programmed to: during the surgical procedure, control an MR imaging device to acquire an MR image of the ROI.);
“provide the GUI via which the acquired MR image is labeled with contours of the tumor and the surrounding blood vessels” (Claim 5 and Claim 18) (“Block 310c represents performing a manual delineation of the MRI images projected in 2D (i.e., from block 308) to form manually delineated MRI images” [0084] and “The GVK snake is an active contour model where the driving forces are spatial gradients of the image on which the snake model is applied. A GVK snake can be initialized based on the image (e.g. MRI) contour mapped to the classified IR image as described above” [0095]. In this case, the manual delineation of the MRI images is done in order to delineate abnormal cells from normal cells (see [0010]). Thus, since the MRI images are subject to manual delineation, the image is provided through a GUI (see [0119]) and active contour segmentation (i.e. through the GVK snake) is applied to generate a smooth delineation of the tumor (see [0094]), the at least one electronic processor is further programmed to provide the GUI via which the acquired MR image is labeled with contours of the tumor and the surrounding blood vessels.). 
“control the US scanner and the US probe to acquire an update series of [2D] US images” (Claims 5 and 18) (“FIG. 1B represents capturing one or more intra-operation images of the tissue 108 (e.g., the brain […] The imaging systems 112 can include one or more of the following: […] and brain ultrasound to obtain a brain ultrasound image 112e” [0033]. In order to obtain brain ultrasound images during intra-operation, the at least one electronic processor had to be further programmed to control the US scanner and the US probe to acquire an update series of [2D] US images.);
“provide the GUI via which the acquired update series of US images are labeled with contours of the tumor and the surrounding blood vessels” (Claims 5 and 18) (“Second, the system’s view or display can include suggestive contours of the remaining tumor tissue as computed by a tumor auto-delineation engine. An operator or observer (e.g. neurosurgeon) can see these contours in real time, as an overlay on the IR and visual images” [0055]. In order to provide the suggestive contours of the remaining tumor tissue on the display, the brain ultrasound images (i.e. acquired during intra-operation), must have been labeled with contours of the tumor and the surrounding blood vessels. Thus, at least one electronic processor must be programmed to provide the GUI via which the acquired update series of US images are labeled with contour of the tumor and the surrounding blood vessels.);  
“update tune the patient-tuned trained neural network with the update series [2D] US images” (Claims 5 and 18) (“Block 700 represents obtaining training data from first data or one or more first images of tissue, wherein one or more abnormal regions and one or more normal regions (of a patient’s tissue or of one or more tissues) are identified. The training data can comprise human or AI delineations/classification of the abnormal regions in the one or more first images” [0139] and “the first images obtained from […] Brain Mapping Ultrasound” [0012]. Furthermore, as shown in FIG. 1D and 1E, the output of the improved machine learning 138 is provided to the trained support vector machine “to obtain more accurate results 130 for classification 126 of the tumor and non-tumor tissues during the operation mode 124” [0036]. Therefore, since the training is performed using the first data (i.e. obtained from Brain Mapping Ultrasound) and the output from the machine learning approach is fed into the trained support vector machine to achieve an improved machine learning technology for more accurate classification of diseased regions (i.e. in the intra-operative images 112a-112e) (see [0036]), the method carried out by the system performs the step of update tuning the patient-tuned trained neural network with the update series of [2D] US images.). 
Regarding claims 6 and 19, due to their dependence on claims 1 and 13, respectively, these claims inherit the references disclosed therein. That being said, Kateb teaches “wherein the NN is a recurrent NN (RNN)” (“A variety of recent image segmentation methods [17, 18, 19, 20, 21] can also be used. Recent techniques for tumor localization include use Hidden-Markov model and mixture models. […] Through feed-forward type neural nets [22, 23] and Hopfield attractor neural networks, [24] the image segments, delivered by the image segmentation methods above can be classified as belonging to either tumor or normal tissue. […] The Projection Rule or Pseudoinverse [22, 23, 24, 27], which is a method for storing highly correlated patterns, can be employed for Hopfield attractor neural networks. The advantage of attractor networks over feed-forward type networks lies in the successful discrimination between stored stimulation patterns even in the presence of noise” [0096]. In order for the Hopfield attractor neural network to utilize stored correlation patterns, the Hopfield attractor neural network must have accessed a previous output. Therefore, the Hopfield attractor neural network is a recurrent NN (RNN). Furthermore, a Hidden-Markov model inherently includes an output which is fed back to another layer. Thus, since the image segmentation is carried out by a Hopfield attractor neural network or a Hidden Markov model, the neural network NN is a recurrent NN (RNN).). 
Regarding claims 7 and 20, due to their dependence on claims 1 and 13, respectively, these claims inherit the references disclosed therein. That being said, Kateb teaches “wherein the region of interest is a brain” (“FIG. 1A illustrates capturing one or more pre-operation images (e.g. multi-modality imaging 100) of tissue (e.g., the brain) in a patient 102 using one or more imaging systems” [0032]. Therefore, the region of interest is a brain.).
Regarding claims 9 and 14, due to their dependence on claims 8 and 13, respectively, these claims inherit the references disclosed therein. That being said, Kateb teaches “wherein the live brain imaging method further comprises: prior to acquiring the live brain images, controlling the US system to acquire a series of 2D preoperative brain images” (Claim 9) and “wherein the at least one electronic processor is further programmed to: prior to acquiring the live images, control the US scanner and the US probe to acquire a series of 2D preoperative images” (Claim 14) (“FIG. 1A illustrates capturing one or more pre-operation images (e.g., multi-modality imaging 100) of tissue (e.g., the brain) in a patient 102 using one or more imaging systems 104. The imaging system(s) 104 can include one or more of the following: […] Brain Mapping Ultrasound to obtain a Brain Mapping Ultrasound image 106e” [0032]. In order to acquire a brain mapping ultrasound image (i.e. the 2D ultrasound image shown in FIG. 1A, 106e), it is necessary to control the US scanner and the US probe. Furthermore, since one or more pre-operation images are acquired, the method carried out by the at least one electronic processor is further programmed to, prior to acquiring the live brain images (i.e. during intra-operation), controlling the US system (i.e. containing the US scanner and the US probe) to acquire a series of 2D preoperative brain images.);
“providing a graphical user interface (GUI) via which the 2D preoperative brain images are labeled with contours of the tumor and the surrounding blood vessels” (Claims 9 and 14) (“Second, the system’s view or display can include suggestive contours of the remaining tumor tissue as computed by a tumor auto-delineation engine. An operator or observer (e.g. neurosurgeon) can see these contours in real time, as an overlay on the IR and visual images” [0055]. In order to provide the suggestive contours of the remaining tumor tissue on the display, the brain ultrasound images (i.e. acquired during intra-operation), must have been labeled with contours of the tumor and the surrounding blood vessels. Thus, at least one electronic processor must be programmed to provide the GUI via which the acquired update series of US images are labeled with contour of the tumor and the surrounding blood vessels.);
“tune(ing) the neural network used to generate the live contours using the labeled 2D preoperative images” (Claims 9 and 14) (“Block 700 represents obtaining training data from first data or one or more first images of tissue, wherein one or more abnormal regions and one or more normal regions (of a patient’s tissue or of one or more tissues) are identified. The training data can comprise human or AI delineations/classification of the abnormal regions in the one or more first images” [0139] and “the first images obtained from […] Brain Mapping Ultrasound” [0012]. Furthermore, as shown in FIG. 1D and 1E, the output of the improved machine learning 138 is provided to the trained support vector machine “to obtain more accurate results 130 for classification 126 of the tumor and non-tumor tissues during the operation mode 124” [0036] and “Once trained the auto-delineation engine can be tested for accuracy in predicting the boundaries of brain tumors or other tumor, and re-validated each time additional training data is supplied “ [0073]. Therefore, since the training is performed using the first data (i.e. obtained from Brain Mapping Ultrasound), the tumor auto-delineation engine provides a contour of the tumor tissue (see [0055]) and can be re-validated (i.e. updated, see [0073]) and the output from the machine learning approach is fed into the trained support vector machine to achieve an improved machine learning technology for more accurate classification of diseased regions (i.e. in the intra-operative images 112a-112e) (see [0036]) the method carried out by the system performs the step of tuning the neural network used to generate the live contours using the labeled 2D preoperative images.).
Regarding claims 10 and 15, due to their dependence on claims 9 and 13, respectively, these claims inherit the references disclosed therein. That being said, Kateb teaches “wherein the live brain imaging method further comprises: interrupting the acquiring of the live brain images and providing the GUI via which selected live brain images are labeled with contours of the tumor and the surrounding blood vessels” (Claim 10) and “wherein the at least one electronic processor is further programmed to: interrupt the acquiring of the live images and providing the GUI via which selected live images are labeled with contours of the tumor and the surrounding blood vessels” (Claim 15) (“Second, the system’s view or display can include suggestive contours of the remaining tumor tissue as computed by a tumor auto-delineation engine. An operator or observer (e.g. neurosurgeon) can see these contours in real time, as an overlay on the IR and visual images” [0055]. In order to provide the suggestive contours of the remaining tumor tissue on the display, the brain ultrasound images (i.e. live images) must be acquired during intra-operation. Therefore, in order to display the contours of the remaining tumor tissue, the live brain imaging method carried out by the at least one electronic processor must have interrupted the acquisition of the live brain images in order to provide the GUI via which selected live brain images labeled with contours of the tumor and the surrounding blood vessels.);
“update tune(ing) the neural network used to generate the live contour using the selected and labeled live [brain] images” (Claims 10 and 15) (“Block 700 represents obtaining training data from first data or one or more first images of tissue, wherein one or more abnormal regions and one or more normal regions (of a patient’s tissue or of one or more tissues) are identified. The training data can comprise human or AI delineations/classification of the abnormal regions in the one or more first images” [0139] and “the first images obtained from […] Brain Mapping Ultrasound” [0012]. Furthermore, as shown in FIG. 1D and 1E, the output of the improved machine learning 138 is provided to the trained support vector machine “to obtain more accurate results 130 for classification 126 of the tumor and non-tumor tissues during the operation mode 124” [0036] and “Once trained the auto-delineation engine can be tested for accuracy in predicting the boundaries of brain tumors or other tumor, and re-validated each time additional training data is supplied“ [0073]. Therefore, since the training is performed using the first data (i.e. obtained from Brain Mapping Ultrasound), the tumor auto-delineation engine provides a contour of the tumor tissue (see [0055]) and can be re-validated (i.e. updated, see [0073]) and the output from the machine learning approach is fed into the trained support vector machine to achieve an improved machine learning technology for more accurate classification of diseased regions (i.e. in the intra-operative images 112a-112e) (see [0036]), the method carried out by the system performs the step of update tuning the neural network used to generate the live contour using the selected and labeled live [brain] images.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hseih et al. US 20180144466 A1 “Hseih” is pertinent to the applicant’s disclosure because it discloses “Using the example system 1400, the patient 1404 can be examined by the imaging system 1410 (e.g., CT, x-ray, MR, PET, ultrasound, MICT, single photon emission computed tomography (SPECT), digital tomosynthesis, etc.) based on settings from the information subsystem 1420 and/or acquisition engine 1430. Settings can be dictated and/or influenced by a deployed deep learning network model/device, such as CNN, RNN, etc.” [0115].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793